Dismissed and Memorandum Opinion filed March 6, 2018.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00023-CV

                           PAUL SIMPSON, Appellant
                                         V.
                            PAUL COSELLI, Appellee

             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                      Trial Court Cause No. 1103791

                 MEMORANDUM                       OPINION


      This is an appeal from a temporary restraining order signed January 8, 2018.
According to the notice of appeal, appellant filed the appeal in the event this court
did not exercise jurisdiction over a petition for writ of mandamus filed the same day.
On January 12, 2018, this court issued an opinion conditionally granting mandamus
relief in cause number 14-18-00019-CV; In re Simpson. This court held that the
temporary restraining order is void and directed the trial court to vacate the order.
On January 12, 2018, the trial court signed an order vacating the temporary
restraining order.

      If our decision cannot have a practical effect on an existing controversy, the
appeal is moot. Houston Hous. Auth. v. Parrott, No. 14-16-00249-CV, 2017 WL
3403621, at *3 (Tex. App.—Houston [14th Dist.] Aug. 8, 2017, no pet.) (mem. op.).
On February 13, 2018, notification was transmitted to the parties of this court’s
intention to dismiss the appeal as moot unless on or before February 23, 2018,
appellant filed a response demonstrating grounds for continuing the appeal.. See Tex.
R. App. P. 42.3(a). Appellant filed no response.

      We dismiss the appeal as moot.



                                       PER CURIAM




Panel consists of Chief Justice Frost and Justices Busby and Jewell.




                                         2